Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. 
On pages 7 – 8, applicant argues that Guo does not teach “setting an edge type of the current pixel by a monotonic type” as claimed because Guo does not set the edge type in response to syntax information. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on a combination of Hanhart, Hanhart 2, and Guo in maintaining the rejection.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Rather, the test is what the combined teachings of those In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Hanhart, Hanhart 2, and Guo reasonably suggest to one of ordinary skill in the art “setting an edge type of the current pixel by a monotonic type” as claimed.
Hanhart first teaches in response to the filter mode of the SAO filtering operation of the current pixel being in EO mode and in response to the flag of loop filters being disabled across the virtual boundaries being true, keeping a value of the current pixel unchanged.  See, Hanhart, e.g. Fig. 8, element 266, and pars. 75, 153 – 155: depicting and describing that in loop filtering is applied to the reconstructed frame, the in-loop filtering including sample adaptive offset filtering, the SAO operation being disabled when a current pixel is at an edge of a discontinuous projection face of a spherical image resulting from packing of a projection-based frame and operating in EO mode, wherein an edge of discontinuous projection  faces of a spherical image resulting from packing of a projection-based frame is the equivalent of a virtual boundary, and wherein disabling SAO filtering of a current pixel is the equivalent of keeping a value of the current pixel unchanged across the virtual boundary. Hanhart does not explicitly teach wherein the blocking of the SAO filtering operation is further performed in response to the position of to current pixel and the position of the virtual boundary meeting the predetermined criterion, and wherein the value of the current pixel is kept unchanged by setting the edge type of the current pixel to a monotonic type. Hanhart 2, however, teaches a video processing apparatus and method wherein the blocking of the SAO filtering operation is further performed in response to the position of to current pixel and the position of the virtual boundary meeting the predetermined criterion. See, Hanhart 2, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) in view of Hanhart et al. (US 20200260120) (hereinafter Hanhart 2) in view of Guo et al. (US 2018/032225) (hereinafter Guo).

Regarding claims 1, 11, and 16, Hanhart teaches a video processing method and apparatus comprising: 
a decoding circuit, arranged to receive a bitstream and decode a part of the bitstream, wherein the part of the bitstreams comprises encoded information of a video frame, the decoding circuit arranged to generate a reconstructed frame (e.g. Fig. 8 and par. 75: depicting and describing that the system includes a decoding circuit arranged to receive an encoded bitstream containing encoded video frames, the system further arranged to generate a reconstructed frame) or an encoding circuit, arranged to receive a video frame and encode the video frame to generate a part of a bitstream; wherein when encoding the video frame, the encoding circuit is arranged to generate a reconstructed frame (e.g. Fig. 7 and pars. 73 – 74: depicting and describing an encoding circuit arranged to receive a video data and encode the video data to generate a bitstream, wherein when encoding the video frame, the encoding circuit is further arranged to generate a reconstructed frame); and 
the decoding/encoding circuit applying in-loop filtering, by at least one in-loop filter, to the reconstructed frame, comprising: 
performing a sample adaptive offset (SAO) filtering operation, comprising:
checking if a filter mode of the SAO filtering operation of the current pixel is an edge offset (EO) mode (e.g. pars. 153 – 155: describing that the SAO filtering operates on an edge type, reasonably suggesting that the SAO filtering operation of the current pixel is an edge offset mode);
checking if a flag of loop filters is disabled across virtual boundaries is true (e.g. pars. 153 – 155: describing the system signaling in a flag that the loop filters are disabled across discontinuous projection faces of a spherical image, wherein across discontinuous projection faces resulting from packing of a projection-based frame is the equivalent of a virtual boundary); and
in response to the filter mode of the SAO filtering operation of the current pixel being in the EO mode and the flag of loop filters disabled across the virtual boundaries being true, keeping a value of a current pixel unchanged (e.g. Fig. 8, element 266, and pars. 75, and 153 – 155: depicting and describing that in-loop filtering is applied to the reconstructed frame, the in-loop filtering including a sample adaptive offset filtering operation, the SAO operation being disabled when a current pixel is at an edge of discontinuous projection faces of a spherical image resulting from packing of a projection-based frame, wherein an edge of discontinuous projection faces of a spherical image resulting from packing of a projection-based frame is the equivalent of a virtual boundary, wherein disabling SAO filtering of a current pixel is the equivalent of keeping a value of the current pixel unchanged across the virtual boundary).
Hanhart does not explicitly teach:
wherein performing SAO filtering further includes checking if a position of the current pixel and a position of a virtual boundary meet a predetermined criterion, the blocking of the SAO filtering operation further performed in response to the position of the current pixel and the position of the virtual boundary meeting the predetermined criterion, and
wherein keeping a value of the current pixel unchanged is achieved by setting an edge type of the current pixel to monotonic type.
Hanhart 2, however, teaches a video processing apparatus and method:
wherein performing SAO filtering further includes checking if a position of the current pixel and a position of a virtual boundary meet a predetermined criterion, the blocking of the SAO filtering operation further performed in response to the position of the current pixel and the position of the virtual boundary meeting the predetermined criterion (e.g. pars. 132 - 142 and claims 16 – 19: describing that the system determines whether a position of a current sample is adjacent in a direction to the position of a virtual boundary, the system blocking SAO filtering of the current sample across the virtual boundary when it is determined that the position of the current sample is adjacent to the virtual boundary in a direction, wherein determining whether a position of a current sample is adjacent in a direction to the position of a virtual boundary is the equivalent of checking if a position of the current pixel and the position of a virtual boundary meet a predetermined criterion).
Guo, however, teaches a video processing apparatus and method:
wherein keeping a value of the current pixel unchanged is achieved by setting an edge type of the current pixel to monotonic type (e.g. par. 4: describing that in response to the SAO filtering operating in EO mode and in response to the current pixel meeting a criterion, setting the edge type of the current pixel to monotonic type for keeping the value of the current pixel unchanged).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Hanhart 2 in order to block the performance of SAO filtering when the position of a current pixel and the position of the virtual boundary meet a predetermined criterion, and by adding the teachings of Guo in order to set the edge type of the current pixel by a monotonic type. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency by discounting reconstructed samples and/or coding information from spatial neighbors across face discontinuities (Hanhart 2, e.g. par. 3: describing the desire to discount  reconstructed samples and/or coding information from spatial neighbors across face discontinuities), and because the modification allows use of the standard HEVC SAO filter by not adding an offset (Guo, e.g. pars. 2 and 4: describing that a conventional HEVC SAO filter does not add an offset to pixels classified as monotonic type in EO mode).

Turning to claim 2, Hanhart, Hanhart 2, and Guo teach all of the limitations of claim 1, as discussed above. Hanhart further teaches:
wherein the reconstructed frame is a projection-based frame that comprises a plurality of projection faces packed in a projection layout of a 360-degree Virtual Reality (360 VR) projection from which a 360-degree image content of a sphere is mapped onto the projection faces, and the virtual boundary is aligned with an image content discontinuity boundary resulting from packing of the projection faces in the projection-based frame (e.g. Fig. 3 and pars. 54 and 70: depicting and describing that the reconstructed frame is a projection-based frame that comprises a plurality of projection faces packed in a projection layout of a Virtual Reality 360-degree image of a spherical image mapped onto projection faces, the virtual boundary aligned with image discontinuity resulting from packing of the projection faces in the projection-based frame [see also pars. 154: describing that discontinuities result from packing of the projection faces of the spherical image]).

Claims 4 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) in view of Hanhart et al. (US 20200260120) (hereinafter Hanhart 2) in view of Guo et al. (US 2018/032225) (hereinafter Guo) as applied to claim 1 above, and further in view of Sze et al. (US 2013/0051454) (hereinafter Sze).

Regarding claim 4, Hanhart, Hanhart 2, and Guo teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a left side of the vertical virtual boundary; and one of the neighboring pixels is located on a right side of the vertical virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a left side of the vertical virtual boundary; and one of the neighboring pixels is located on a right side of the vertical virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is vertical, the selected direction pattern of the current pixel and neighboring pixel under EO mode is non-vertical, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a vertical virtual boundary, the directional pattern selected to be a non-vertical pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Turning to claim 5, Hanhart, Hanhart 2, and Guo teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a right side of the vertical virtual boundary; and one of the neighboring pixels is located on a left side of the vertical virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a right side of the vertical virtual boundary; and one of the neighboring pixels is located on a left side of the vertical virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is vertical, the selected direction pattern of the current pixel and neighboring pixel under EO mode is non-vertical, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a vertical virtual boundary, the directional pattern selected to be a non-vertical pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Regarding claim 6, Hanhart, Hanhart 2, and Guo teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal pattern; the current pixel is located above the horizontal virtual boundary; and one of the neighboring pixels is located below the horizontal virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal pattern; the current pixel is located above the horizontal virtual boundary; and one of the neighboring pixels is located below the horizontal virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is horizontal, the selected direction pattern of the current pixel and neighboring pixel under EO mode is a non-horizontal pattern, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a horizontal virtual boundary, the directional pattern selected to be a non-horizontal pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Turning to claim 7, Hanhart, Hanhart 2, and Guo teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal vertical pattern; the current pixel is located below the horizontal virtual boundary; and one of the neighboring pixels is located above the horizontal virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal vertical pattern; the current pixel is located below the horizontal virtual boundary; and one of the neighboring pixels is located above the horizontal virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is horizontal, the selected direction pattern of the current pixel and neighboring pixel under EO mode is a non-horizontal pattern, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a horizontal virtual boundary, the directional pattern selected to be a non-horizontal pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487